                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                      Case No. 18-cr-40012-JPG

 SUSAN R. DARNELL,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on two motions filed by defendant Susan R. Darnell:

a motion to modify conditions of probation (Doc. 48) and a motion for an order to show cause

(Doc. 49).

       In the motion to modify conditions of probation (Doc. 48), Darnell requests a reduction in

her Court-ordered monthly restitution payment from a minimum of 10% of her net monthly

income to a minimum of $25.00. If the monthly payment is not reduced, she will be unable to

pay for her essential needs such as food, medication and treatment. Probation has informed the

Court that it has agreed with the defendant and the Government’s Financial Litigation Unit

(“FLU”) that a reduced payment is appropriate. For this reason, the Court GRANTS the motion

(Doc. 48) and MODIFIES the conditions of Darnell’s Probation to provide that Darnell shall

make a monthly restitution payment of $25.00 until her restitution is paid in full.

       In her motion for an order to show cause (Doc. 49), Darnell asserts that the Social

Security Administration is garnishing 15% of her monthly Social Security benefits to recover

amounts due to it as restitution. In actuality, the 15% withholding was to be implemented

because FLU planned to place Sellers into the Treasury Offset Program, “a centralized offset

program which collects delinquent debts owed to federal agencies and states.”
https://fiscal.treasury.gov/top/. Probation has since informed the Court that FLU has withdrawn

Darnell from the Treasury Offset Program, and her Social Security benefits will not be reduced

under that program. Accordingly, the motion for an order to show cause (Doc. 49) is DENIED

as moot.

IT IS SO ORDERED.
DATED: April 22, 2019


                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE




                                               2
